DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious certain limitations of the present invention.  Specifically, the prior art fails to disclose An antenna, comprising:
a waveguide antenna element;
a waveguide output port;
a polarization-modification layer with a channel defined therein; and
a rotation component coupled to the polarization-modification layer,
wherein the rotation component is a microelectromechanical system (MEMs) device
wherein the polarization-modification layer is disposed between the waveguide antenna element and the waveguide output port, and
wherein the rotation component is configured to adjust an orientation of the polarization-modification layer relative to the waveguide antenna element and the waveguide output port to change polarization of subsequent electromagnetic waves radiated by the waveguide antenna element from a first polarization to a second polarization,

As discussed in the Interview and Applicant’s Remarks, the usage of a MEMS device for rotation of the polarization modification layer implies a limit to the scale of the modification layer.  As such, it would not have been obvious to modify the prior art, which operates on larger arrays, to incorporate a MEMS device for rotation of the polarization modification layer.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648